Case 2:19-cv-00070-JRG-RSP Document 453 Filed 09/09/20 Page 1 of 2 PageID #: 17351




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


      GREE, INC.,                                   §
                                                    §
                      Plaintiff,                    §
                                                    §          Case No. 2:19-cv-00070-JRG-RSP
              v.                                    §          Case No. 2:19-cv-00071-JRG-RSP
                                                    §
      SUPERCELL OY,                                 §
                                                    §
                      Defendant.                    §

                                                 ORDER

          Roughly 36 hours before jury selection is set to occur in this case, Supercell has filed yet

   another motion to continue the trial indefinitely. (Dkt. No. 451). In early July, three weeks

   before the last trial setting, Supercell filed a motion expressly requesting “that the Court continue

   the August 3 trial to September or early October.” (Dkt. No. 332 at 4). That motion represented

   that “a September or October trial will prejudice neither party.” (Id. at 12). The Court granted

   that motion. While “Supercell acknowledges that continuing a trial creates a significant

   scheduling problem in a court with a docket as busy as this one,” (Id. at 4) it is nonetheless

   asking this Court to do it again.

          Supercell’s new motion complains that it “does not possess the ability to make its three

   Finland-resident fact witnesses attend trial” even though they are all supervisory employees of

   Supercell. (Dkt. No. 451 at 5). While it is perhaps true that no employer can force its employees

   to attend a trial (at least beyond 100 miles from the courthouse), the undersigned has seen no

   evidence that Supercell has tried. Making this more evident is the fact that Supercell is not even

   requiring its American expert witnesses to attend the trial live. This despite the fact that other

   similarly situated expert witnesses have recently attended trial in this courthouse without incident
Case 2:19-cv-00070-JRG-RSP Document 453 Filed 09/09/20 Page 2 of 2 PageID #: 17352




   or complaint. E.g., Optis Wireless Technology, LLC v. Apple Inc., Case No. 2:19-0066 (E.D.

   Tex., 8/3 – 8/11, 2020).

          Supercell has made it very clear that trial depositions are not its first choice for these
   .
   witnesses, but it is also clear that those depositions are Supercell’s choice. The Court has forced

   GREE to participate in the taking of those depositions during the same week the trial begins,

   despite GREE’s preference to be preparing for trial, in order to accommodate Supercell’s desire

   to minimize GREE’s advance knowledge of the testimony. Supercell has taken the depositions

   of GREE’s employees earlier this year in Japan, and has seen detailed reports and taken

   depositions of all of GREE’s experts. There will be no surprises in GREE’s presentation at trial.

   Supercell is not requesting any specific discovery, its only request is an indefinite continuance of

   the trial. On the showing made, that request is DENIED.
              SIGNED this 3rd day of January, 2012.
           SIGNED this 9th day of September, 2020.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     2
